Citation Nr: 1400059	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  10-37 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The claimant, who is the appellant in this case, reserve service from June 1976 through November 2004 to include unverified periods of active and inactive duty for training.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the claimed disorders.  The appellant appealed the denials in this decision, and the matters are now before the Board.

The appellant testified before the undersigned Acting Veterans Law Judge at a hearing held in St. Petersburg, Florida, on August 30, 2013.  A transcript of that hearing has been associated with the claims file.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system.  The documents within the system do not include any non-duplicative materials pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The appellant contends that injuries to the clavicle, neck, and lumbar spine were incurred during periods of active reserve duty.

The record includes a 1993 sworn statement from the appellant in which she endorsed a right shoulder injury while performing physical training with her reserve unit in January of that year.  A February 1993 Statement of Medical Examination and Duty Status does not indicate whether the injury occurred during a period of
inactive duty for training or active duty for training.

Service connection may be established for a disability incurred as a result of any reserve service periods of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of or inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(22), 101(24) (West 2002); 38 C.F.R. § 3.6 (2013).  Service connection for INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  VA's General Counsel has interpreted that it was the intention of Congress when it defined "active service" in 38 U.S.C.A. § 101(24) to exclude inactive duty training during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  VAOPGCPREC 86-90.

While the RO has made several efforts to locate personnel records verifying the appellant's periods of ACDUTRA and INACDUTRA, the record does not contain a clear and discernible report of such periods.  The claims file does include, however, a Personnel Qualification Record which details Records of Assignments from 1976 through 1998 and a Chronological Statement of Retirement Points showing annual tallies of the appellant's earned retirement points from 1976 through 2004.  The Board finds that additional development is needed before the appellant's claims can be properly adjudicated.  Specifically, the RO must make findings identifying each period of ACDUTRA and INACDUTRA throughout the appellant's reserve career.

The appellant has indicated that she is in receipt of disability benefits from the Social Security Administration (SSA) which relate to one or more of the claimed disorders.  Efforts must be undertaken to acquire SSA records as they may be relevant to the appellant's claims.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the U.S. Social Security Administration and attempt to obtain records relating to Social Security disability benefits provided to the appellant.  If the records do not exist or further attempts to obtain the records would be futile, notify the appellant in accordance with 38 C.F.R. § 3.159(e).

2.  Contact the U.S. Army Human Resources Command or other appropriate source, and ask them to compile a list documenting her verified active military service, whether on ACDUTRA, or INACDUTRA.  

3.  Following completion of the above, issue a memorandum for inclusion in the claims file detailing each period of verified active military service, whether on ACDUTRA, or INACDUTRA.

4.  After completing all indicated development, readjudicate the appellant's claims for service in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the appellant, and she should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


